DETAILED ACTION
	Claims 1-16 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-16, in the reply filed on 01/29/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the store instructions" in lines 2-3.  
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
Claim 13 would be allowable if 35 U.S.C. 112(b) rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest multiple coalescing store buffers, each associated with a respective one of the multiple processor cores, for receiving store instructions from a respective processor core with store data to be written into said memory system; wherein the store data are coalesced in blocks that correspond to a multitude of consecutive memory locations; wherein a block written in the memory system, updates memory locations that correspond to memory locations of the store instructions that coalesced in said block with the corresponding store data; wherein said multiple coalescing store buffers each form atomic groups of said store instructions by writing the resulting coalesced data blocks as an atomic group; wherein each block within an atomic group is written to the memory system in an order which is a function of an address in the memory system to which that block is written as recited in claim 1; and forming, in a coalescing store buffer associated with a core in said multiprocessor system, an claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinrich et al. (US 2015/0046662). Heinrich et al. teaches wherein plurality of memory access requests is received in a thread execution order and a portion of the memory access requests are coalesced into memory order, where memory access requests included in the portion are generated by threads in a single thread block.

Chaurasia et al. (2015/0302903). Chaurasia et al. teaches methods and systems for deep coalescing memory management ("DCMM") in a portable computing device ("PCD").


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139